Title: From Thomas Jefferson to James Monroe, 14 July 1793
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Philadelphia July 14. 1793.

Your favor of June 27. has been duly received. You have most perfectly seised the original idea of the proclamation. When first proposed as a declaration of neutrality it was opposed 1. because the Executive had no power to declare neutrality, 2. as such a declaration would be premature and would lose us the benefits for which it might be bestowed. It was urged that there was a strong impression in the minds of many that they were free to join in the hostilities on the side of France, others were unapprised of the danger they would be exposed to in carrying contraband goods &c. It was therefore agreed that a Proclamation should issue, declaring that we were in a state of peace with all the parties, admonishing the people to do nothing contravening it, and putting them on their guard as to contraband. On this ground it was accepted or acquiesced in by all, and E.R. who drew it brought to me the draught to let me see there was no such word as neutrality in it. Circumstances forbid other verbal criticisms. The public however soon took it up as a declaration of neutrality, and it came to be considered at length as such.—The arming privateers in Charleston, with our means entirely, and partly our citizens, was complained of in a memorial from Mr. Hammond. In our consultation it was agreed we were by treaty bound to prohibit the enemies of France from arming in our ports, and were free to prohibit France also, and that by the laws of neutrality we were bound to permit or forbid the same things to both, as far as our treaties would permit. All therefore were forbidden to arm within our ports, and the vessels armed before the prohibition were on the advice of a majority ordered to leave our ports. With respect to our citizens who had joined in hostilities against a nation with whom we were at peace, the subject was thus viewed. Treaties are laws. By the treaty  with England we are in a state of peace with her. He who breaks that peace, if within our jurisdiction, breaks the laws, and is punisheable by them. And if he is punisheable he ought to be punished, because no citizen should be free to commit his country to war. Some vessels were taken within our bays. There foreigners as well as natives are liable to punishment. Some were committed in the high seas. There, as the sea is a common jurisdiction to all nations, and divided by persons, each having a right to the jurisdiction over their own citizens only, our citizens only were punisheable by us. But they were so, because within our jurisdiction. Had they gone into a foreign land and committed a hostility they would have been clearly out of our jurisdiction and unpunishable by the existing laws. As the armament in Charlestown had taken place before our citizens might have reflected on the case, only two were prosecuted, merely to satisfy the complaint made and to serve as a warning to others. But others having attempted to arm another vessel in New York after this was known, all the persons concerned in the latter case, foreign as well as native, were directed to be prosecuted. The Atty. Genl. gave an official opinion that the act was against law, it coincided with all our private opinions, and the lawyers of this state, New York and Maryland who were applied to, were unanimously of the same opinion. Lately Mr. Rawle, Atty. of the US. for this district, on a conference with the District judge, Peters, supposes the law more doubtful. New acts therefore of the same kind are left unprosecuted till the question is determined by the proper court, which will be during the present week. If they declare the act no offence against the laws, the Executive will have acquitted itself, towards the nation attacked by their citizens, by having submitted them to the sentence of the laws of their country, and towards those laws, by an appeal to them in a case which interested the country and which was at least doubtful. I confess I think myself that the case is punisheable, and that, if found otherwise Congress ought to make it so, or we shall be made parties in every maritime war in which the piratical spirit of the banditti in our ports can engage.—I will write you what the judicial determination is.—Our prospects with Spain appear to me, from circumstances taking place on this side the Atlantic, absolutely desperate. Measures are taken to know if they are equally so on the other side, and before the close of the year that question will be closed, and your next meeting must probably prepare for the new order of things.—I fear the disgust of France is inevitable. We shall be to blame in part. But the new Minister much more so. His conduct is indefensible by the most furious Jacobin. I only wish our countrymen may distinguish between him and his nation, and if the case should ever be laid before them, may not suffer their affection to the nation to be diminished. H. sensible of the advantage they have got, is  urging a full appeal by the government to the people. Such an explosion would manifestly endanger a dissolution of the friendship between the two nations, and ought therefore to be deprecated by every friend to our liberty, and none but an enemy to it would wish to avail himself of the indiscretions of an individual to compromit two nations esteeming each other ardently. It will prove that the agents of the two people are either great bunglers or great rascals when they cannot preserve that peace which is the universal wish of both.—The situation of the St. Domingo fugitives (aristocrats as they are) calls aloud for pity and charity. Never was so deep a tragedy presented to the feelings of man. I deny the power of the general government to apply money to such a purpose but I deny it with a bleeding heart. It belongs to the state governments. Pray urge ours to be liberal. The Executive should hazard themselves more on such an occasion, and the legislative when it meets ought to approve and extend it. It will have a great effect in doing away the impression of other disobligations towards France.—I become daily more and more convinced that all the West India islands will remain in the hands of the people of colour, and a total expulsion of the whites sooner or later take place. It is high time we should foresee the bloody scenes which our children certainly, and possibly ourselves (South of Patowmac) have to wade through, and try to avert them.—We have no news from the continent of Europe later than the 1st. of May.—My love to Mrs. Monroe. Tell her they are paving the street before your new house. Adieu. Yours affectionately.
